Citation Nr: 1454866	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  12-19 316	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a waiver of overpayment in the amount of $25,344, to include whether a request for waiver was timely filed.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1952 to February 1953.  The Veteran died in January 1998, and the appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 decision of the Department of Veterans Affairs (VA) Debt Management Center's Committee on Waivers and Compromises.

In January 2013, the appellant testified at a Central Office Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

As a preliminary matter, the Board notes that in March 2008, the appellant executed   a VA Form 21-22a in favor of her son and custodian, P.S.M.  Thereafter, in January 2011, the appellant's custodian executed a VA Form 21-22a on the appellant's behalf in favor of a private attorney, effectively revoking the March 2008 VA Form 21-22a in favor of P.S.M.  Then, in August 2012, at the request of P.S.M., the private attorney withdrew representation.  Following that withdrawal of representation, the appellant did not appoint any other individual or organization to represent her before VA, to include her custodian P.S.M.  Therefore, the Board considers the appellant to be acting pro se.

Further, as discussed below, the appellant's death necessitates dismissal of her appeal.  In June 2014, her son submitted a request for substitution in order to continue the appeal through him, but the RO has not had an opportunity to rule on his request, and the Board may not grant such a motion in the first instance.  38 C.F.R. 19.9(b) (2014).  Such matter is REFERRED to the RO for appropriate action.  
 


FINDING OF FACT

In June 2014, VA was notified that the appellant died in May 2014. 


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2014); but see 38 U.S.C.A. § 5121A (West 2014); 79 Fed. Reg. 52,977 (Sept. 5, 2014) (to be codified at 38 C.F.R. pts. 3, 14, and 20). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 79 Fed. Reg. 52,977, 52,984 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 20.1302).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  79 Fed. Reg. 52,977, 52,984 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 20.1106).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(b)).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...." 38 U.S.C.A. § 5121A (West 2014); see 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(a)).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(b)). 


ORDER

The appeal is dismissed.



		
K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


